    Case 19-70190-hdh11 Doc 150 Filed 12/17/20               Entered 12/17/20 13:22:27   Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed December 17, 2020                                         United States Bankruptcy Judge
______________________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                  WICHITA FALLS DIVISION

     IN RE:                                (
                                           (
                                           (
     J&D CONSTRUCTION, LLC                 (                 CASE NO. 19-70190-HDH-11
                                           (
                                           (                 (CHAPTER 11)
                                           (
             Debtor                        (


                                               FINAL DECREE

             On this day was presented the Application for Final Decree of the Debtor, J&D

     Construction LLC. After notice had been given as prescribed in the Bankruptcy Rules and after

     hearing the attorney for the Debtor, and no one having appeared in opposition thereto, and upon

     consideration of said motion and the Debtor's Post-Confirmation Report, and it appearing that

     the reorganization plan of the Debtor has been fully consummated, and that the Debtor has

     distributed its assets in accordance with the Debtor's Plan of Reorganization, and due

     deliberation having been had thereon, it is



     ORDER/FINAL DECREE                        Page 1 of 3
Case 19-70190-hdh11 Doc 150 Filed 12/17/20              Entered 12/17/20 13:22:27       Page 2 of 3




       ORDERED, ADJUDGED, AND DECREED:

       1.      That except as provided in 11 U.S.C. §1141(d)(2) and (d)(3), the provisions of the

confirmed Plan bind the Debtor, any entity acquiring property under the Plan, and any creditor or

equity security holder, of, or general partner in the Debtor, whether or not the claim or interest of

such creditor, equity security holder or general partner has accepted the Plan.

       2.      That except as otherwise provided in the Plan or the Order Confirming the Plan,

all property of the estate is vested in the Debtor.

       3.      That except as provided in the Plan or in the Order Confirming the Plan, the

property dealt with by the Plan is free and clear of all claims and interest of creditors, of equity

security holders and of general partners of the Debtor.

       4.      That except as provided in 11 U.S.C. § 1141(d)(2) and (d)(3), and except as

otherwise provided in the Plan or in the Order Confirming the Plan, the Debtor is discharged

from any debt that arose before the date of the Order Confirming the Plan, and any debt of any

kind specified in 11 U.S.C. §502(g), 502(h), or 502(i), whether or not (a) a proof of the claims

based on such debt was filed or deemed filed under 11 U.S.C. §501, (b) such claim was allowed

under 11 U.S.C. §502, or (c) the holder of such claim accepted the Plan. All allowed claims

have been paid.

       5.      That except as provided in the Plan or in the Order Confirming the Plan, all rights

and interests of equity security holders and general partners provided for by the Plan are

terminated.

       6.      That all creditors of, claimants against, stockholders of, and persons having or

claiming interest of any nature whatsoever in the property and assets of said Debtor be, and they

hereby are, enjoined and stayed from pursuing or attempting to pursue any action, commencing



ORDER/FINAL DECREE                        Page 2 of 3
Case 19-70190-hdh11 Doc 150 Filed 12/17/20              Entered 12/17/20 13:22:27    Page 3 of 3




or continuing any action, employing any process, or any act against said Debtor or its property,

on account of or based upon any right, claim, or interest which any such creditors, claimant,

stockholder, or other person may have had at the date of the filing of the Debtors petition herein

under Chapter 11 of the Bankruptcy Code, except with respect to claims, rights, or interests

arising out of the Plan or orders of this Court.

       7.      That the Debtor's Post-Confirmation Report is hereby approved.

       8.      That the bankruptcy estate of J&D Construction, be, and it hereby is closed.

                                   # # # END OF ORDER # # #



PREPARED BY:
John A. Leonard
LEONARD, KEY & KEY, P.L.L.C.
900 8th Street, Suite 320
Wichita Falls, Texas 76301
Phone: 940/322-5217
Fax: 940/322-3381
E-mail:lenbiz@rlklaw.net
Attorneys for Debtor




ORDER/FINAL DECREE                        Page 3 of 3
